Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “the touch layer is in direct contact with the display panel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “the touch layer comprises a plurality of first touch electrodes and a plurality of second touch electrodes, and one of the first touch electrode and the second touch electrode is patterned and formed on a surface of the display panel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. 2020/0386917 A1, hereinafter refer to Hashimoto) in view of Liu et al. (U.S. 2018/0301660 A1, hereinafter refer to Liu) and Krah et al. (U.S. Pat. No. 10,541,280 B1, hereinafter refer to Krah).
Regarding Claim 1: Hashimoto discloses a flexible display apparatus (foldable image display device) (see Hashimoto, Fig.6 as shown below, ¶ [0012], and ¶ [0173]), comprising:

    PNG
    media_image1.png
    407
    606
    media_image1.png
    Greyscale

a display panel (53) and a cover plate layer (10) located on a display side of the display panel (53) (see Hashimoto, Fig.6 as shown above and ¶ [0173]), 
wherein, the cover plate layer (10) includes a first cover plate layer (12) and a second cover plate layer (13) stacked; the second cover plate layer (13) is located on a side of the first cover plate layer (12) that is closer to the display panel (53) (see Hashimoto, Fig.6 as shown above and ¶ [0173]- ¶ [0174]); 
the first cover plate layer (11/12) includes a first flexible cover plate layer (11) and a hardened layer (12) located on a side of the first flexible cover plate layer (11) that is away from the display panel (53) (see Hashimoto, Fig.6 as shown above and ¶ [0095] - ¶ [0115]); and 
13) includes a second flexible cover plate layer (resin layer 13 have a multilayer structure composed of two or more resin layers) (see Hashimoto, Fig.6 as shown above and ¶ [0138] - ¶ [0144]),
the flexible display apparatus further comprises a touch layer (54), located between the display panel (53) and the cover plate layer (10) (see Hashimoto, Fig.6 as shown above). 
Hashimoto is silent upon explicitly disclosing wherein the touch layer is in direct contact with the display panel.
Before effective filing date of the claimed invention the disclosed touch layer were known to be in direct contact with the display panel in order to enhance the bending characteristic of the display layer.
For support see Liu, which teaches wherein the touch layer (600) is in direct contact with the display panel (200) (see Liu, Fig.3d as shown below and ¶ [0042]),

    PNG
    media_image2.png
    354
    488
    media_image2.png
    Greyscale

600) in direct contact with the display panel (200) as taught by Liu in order to enhance the bending characteristic of the display layer (see Liu, Fig.3d as shown above and ¶ [0042]).
The combination of Hashimoto and Liu is silent upon explicitly disclosing wherein the touch layer comprises a plurality of first touch electrodes and a plurality of second touch electrodes, and one of the first touch electrode and the second touch electrode is patterned and formed on a surface of the display panel. 
Before effective filing date of the claimed invention the disclosed touch layer were known to comprise a plurality of first touch electrodes and a plurality of second touch electrodes, and one of the first touch electrode and the second touch electrode is patterned and formed on a surface of the display panel in order to obtain a touch screen configured for optical touch sensing and user identification using organic light emitting diodes (OLEDs).
For support see Krah, which teaches wherein the touch layer (240) comprises a plurality of first touch electrodes (241) and a plurality of second touch electrodes (243), and one of the first touch electrode (241) and the second touch electrode (243) is patterned and formed on a surface of the display panel (230) (see Krah, Fig.2 as shown below and col.1, lines 9- 12).

    PNG
    media_image3.png
    375
    583
    media_image3.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Hashimoto, Liu and Krah to enable the touch layer (240) comprising a plurality of first touch electrodes (241) and a plurality of second touch electrodes (243), and one of the first touch electrode (241) and the second touch electrode (243) patterned and formed on a surface of the display panel (230) as taught by Krah in order to obtain a touch screen configured for optical touch sensing and user identification using organic light emitting diodes (OLEDs) step of the combination of Hashimoto and Liu to be performed according to the teachings of Krah because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed touch layer (240) comprising a plurality of first touch electrodes (241) and a plurality of second touch electrodes (243) step of combination of Hashimoto and Liu and art recognized suitability for obtaining a 
Regarding Claim 2: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as set forth in claim 1 as above. The combination of Hashimoto and Liu further teaches wherein, the second flexible cover plate layer (resin layer 13 have a multilayer structure composed of two or more resin layers) is a flexible polymer layer (see Hashimoto, Fig.6 as shown above and ¶ [0138]- ¶ [0144]).
Regarding Claim 3: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as set forth in claim 2 as above. The combination of Hashimoto and Liu further teaches wherein, a material of the second flexible cover plate layer (resin layer 13 have a multilayer structure composed of two or more resin layers) includes one or more of polyimide, polyethylene naphthalate, polyethylene terephthalate, and glass (see Hashimoto, Fig.6 as shown above, ¶ [0039], ¶ [0054]- ¶ [0055], and ¶ [0171]).
Regarding Claims 4 and 5: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as set forth in claim 1 as above. The combination of Hashimoto and Liu further teaches wherein, a thickness of the second flexible cover plate layer (resin layer 13 have a multilayer structure composed of two or more resin layers) is 30 microns to 100 microns (60 microns or more and 100 microns or less) (see Hashimoto, Fig.6 as shown above and ¶ [0138]- ¶ [0144]) (as claimed in claim 4);
resin layer 13 have a multilayer structure composed of two or more resin layers) is 50 microns to 70 microns (60 microns or more and 100 microns or less) (see Hashimoto, Fig.6 as shown above and ¶ [0138]- ¶ [0144]) (as claimed in claim 5).  
Hashimoto teaches an overlapping thickness as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of the second flexible cover plate layer (resin layer 13) through routine experimentation and optimization to obtain desired hardness because the thickness of the second flexible cover plate layer (resin layer 13) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 7: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as set forth in claim 1 as above. The combination of Hashimoto and Liu further teaches wherein a polarizer sheet (55), located between the touch layer (54) and the cover plate layer (10) (see Hashimoto, Fig.6 as shown above and ¶ [0173]); and 
a support layer (51), located on a side of the display panel (53) that is away from the cover plate layer (10) (see Hashimoto, Fig.6 as shown above and ¶ [0173]), 4 {10388/008803-USO/02514776.1}Attorney Docket Number: 10388/008803-USO 
wherein, the flexible display apparatus comprises a neutral layer (53/56/54) (see Hashimoto, Fig.6 as shown above and ¶ [0173]); and 
53/56/54) includes the touch layer (54) and at least a part of film layers of the display panel (53) (see Hashimoto, Fig.6 as shown above and ¶ [0173]).   
Regarding Claim 8: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as set forth in claim 7 as above. The combination of Hashimoto, Liu, and Krah further teaches wherein, the display panel (230) is an organic light emitting diode display panel; the organic light emitting diode display panel includes a light-emitting layer (233) and an encapsulation layer (244) covering the light-emitting layer (233); the touch layer (240) is located on a surface of a side of the encapsulation layer (244) that is away from the light- emitting layer (233), to be in direct contact with the encapsulation layer (233); and the neutral layer (233/244/240) includes at least one of the light-emitting layer (233), the encapsulation layer (244) and the touch layer (240) (see Krah, Fig.2 as shown above).  
Regarding Claim 9: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as set forth in claim 7 as above. The combination of Hashimoto and Liu further teaches wherein, a first optical adhesive layer (41) is provided between the first flexible cover plate layer (11) and the second flexible cover plate layer (13) (see Hashimoto, Fig.6 as shown above, Fig.5, ¶ [0156], and ¶ [0173]); and 
a second optical adhesive layer (56) is provided on a surface of the second flexible cover plate layer (13) that faces the display panel (53
Regarding Claim 10: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as set forth in claim 9 as above. The combination of Hashimoto and Liu further teaches wherein, a thickness of the first optical adhesive layer (41) is 30 microns to 80 microns (5 microns or more) (see Hashimoto, Fig.6 as shown above, Fig.5, ¶ [0156], and ¶ [0173]).
The modification of Hashimoto is silent upon explicitly disclosing wherein a thickness of the second optical adhesive layer is 30 microns to 80 microns.
However, the modification of Hashimoto teaches the thickness of adhesive layer preferably has a film thickness of 5 microns or more. The lower limit of the film thickness in the adhesive layer preferably is 50 microns or less in view of making an optical film thinner (see Hashimoto, Fig.6 as shown above, Fig.5, ¶ [0156], and ¶ [0176]).
Therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of second optical adhesive layer through routine experimentation and optimization to obtain optimal or desired thickness in view of making an optical film thinner because thickness of the second optical adhesive layer is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 11: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as set forth in claim 9 as above. The 11), the second flexible cover plate layer (13), the first optical adhesive layer (41), and the second optical adhesive layer (56) on the display panel (53) completely coincide with one another (see Hashimoto, Fig.6 as shown above and Fig.5).  
Regarding Claim 12: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as set forth in claim 7 as above. The combination of Hashimoto and Liu further teaches wherein, a third optical adhesive layer (56) is provided between a polarizing layer (55) and the touch layer (54) (see Hashimoto, Fig.6 as shown above); and 
a fourth optical adhesive layer (52) is provided between the display panel (53) and the support layer (51) (see Hashimoto, Fig.6 as shown above).
Regarding Claim 13: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as set forth in claim 12 as above. The combination of Hashimoto and Liu further teaches wherein, orthogonal projections of the polarizing layer (55), the touch layer (54), the display panel (53), the support layer (51), the third optical adhesive layer (56) and the fourth optical adhesive layer (52) on a plane parallel to a main surface of the display panel completely coincide with one another (see Hashimoto, Fig.6 as shown above).  
Regarding Claim 14: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as set forth in claim 1 as above. The combination of Hashimoto and Liu further teaches wherein, the first flexible cover plate 11) is a flexible polymer layer (see Hashimoto, Fig.6 as shown above and ¶ [0053]- ¶ [0055]); and 
a thickness of the first flexible cover plate layer (11) is 30 microns to 100 microns (10 microns or more and 100 microns or less) (see Hashimoto, Fig.6 as shown above and ¶ [0053] - ¶ [0055]).  
Regarding Claim 15: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as set forth in claim 1 as above. The combination of Hashimoto and Liu further teaches wherein, a material of the hardened layer (12) includes acrylic or siloxane-based polymers (see Hashimoto, Fig.6 as shown above and ¶ [0093]- ¶ [0115]); and 
a thickness of the hardened layer (12) is 5 microns to 20 microns (1 microns or more and 20 microns or less) (see Hashimoto, Fig.6 as shown above and ¶ [0093]).  
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. 2020/0386917 A1, hereinafter refer to Hashimoto), Liu et al. (U.S. 2018/0301660 A1, hereinafter refer to Liu), and Krah et al. (U.S. Pat. No. 10,541,280 B1, hereinafter refer to Krah) as applied to claim 1 above, and further in view of Moon et al. (U.S. 2020/0295310 A1, hereinafter refer to Moon).
Regarding Claim 17: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as applied to claim 1 above. The combination of Hashimoto, Liu, and Krah further teaches wherein, the display panel (53) includes a display region (a region display device 50 between the ink layer 57 is equivalent to the claimed “display region”) and a peripheral region (a region display device 50 wherein the ink layer 57 formed therein is equivalent to the claimed “peripheral region”) surrounding the display region (see Hashimoto, Fig.6 as shown above);
a surface of the second flexible cover plate layer (13) that is away from the first flexible cover plate layer (11) is provided with a first ink layer (57) (see Hashimoto, Fig.6 as shown above).
The combination of combination of Hashimoto, Liu, and Krah is silent upon explicitly disclosing wherein a surface of the second flexible cover plate layer that faces the first flexible cover plate layer is provided with a second ink layer; 
the first ink layer and the second ink layer are both located in the peripheral region; and 
an orthogonal projection of the second ink layer on the display panel overlaps with an orthogonal projection of the first ink layer on the display panel.
Before effective filing date of the claimed invention the disclosed second flexible cover plate layer that faces the first flexible cover plate layer were known to be provided with a second ink layer in order to improves the quality of a display device.
For support see Moon, which teaches wherein a surface of the second flexible cover plate layer (220/610) that faces the first cover plate layer (200) is provided with a second ink layer (510) (see Moon, Figs.6 and 9 and ¶ [0004]); 
the first ink layer (210) and the second ink layer (510) are both located in the peripheral region (see Moon, Fig.6); and 
an orthogonal projection of the second ink layer (510) on the display panel overlaps with an orthogonal projection of the first ink layer (210) on the display panel (see Moon, Fig.6 and ¶ [0004]).
510/210) on the upper and bottom surfaces of second flexible cover plate layer (220/610) as taught by Moon in order to improves the quality of a display device (see Moon, Figs.6 and 9 and ¶ [0004]).
Hence, modifying the teachings of Hashimoto according to the teachings of Moon to enable a plurality of ink layers (510/210) on the upper and bottom surfaces of second flexible cover plate layer (13) to improves the quality of a display device necessarily results the second flexible cover plate layer (13) that faces the first flexible cover plate (11) layer to be provide with a second ink layer. 
Regarding Claim 18: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as applied to claim 1 above. The combination of Hashimoto, Liu, and Krah further teaches wherein, the display panel (53) includes a display region (a region display device 50 between the ink layer 57 is equivalent to the claimed “display region”) and a peripheral region (a region display device 50 wherein the ink layer 57 formed therein is equivalent to the claimed “peripheral region”) surrounding the display region (see Hashimoto, Fig.6 as shown above); 
a surface of the second flexible cover plate layer (13) that is away from the first flexible cover plate layer (11) is provided with a first ink layer (57) (see Hashimoto, Fig.6 as shown above and Fig.5).
The combination of Hashimoto, Liu, and Krah is silent upon explicitly disclosing wherein a surface of the first flexible cover plate layer that faces the second flexible 
Before effective filing date of the claimed invention the disclosed second flexible cover plate layer that faces the first flexible cover plate layer were known to be provided with a second ink layer in order to improves the quality of a display device.
For support see Moon, which teaches a surface of the first flexible cover plate layer (200) that faces the second flexible cover plate layer (220/610) is provided with a second ink layer (510) (see Moon, Figs.6 and 9 and ¶ [0004]); 
the first ink layer (210) and the second ink layer (510) are both located in the peripheral region (see Moon, Figs.6 and 9); and 
an orthogonal projection of the second ink layer (510) on the display panel overlaps with an orthogonal projection of the first ink layer (210) on the display panel (see Moon, Fig.6). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Hashimoto, Liu, Krah, and Moon to enable a plurality of ink layers (510/210) on the upper and bottom surfaces of second flexible cover plate layer (220/610) as taught by Moon in order to improves the quality of a display device (see Moon, Figs.6 and 9 and ¶ [0004]).
Hence, modifying the teachings of Hashimoto according to the teachings of Moon to enable a plurality of ink layers (510/210) on the upper and bottom surfaces of second flexible cover plate layer (13) to improves the quality of a display device necessarily 13) that faces the first flexible cover plate (11) layer to be provide with a second ink layer. 
Regarding Claim 19: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as set forth claim 17 as above. The combination of Hashimoto, Liu, Krah, and Moon is silent upon explicitly disclosing wherein; a thickness of the first ink layer and a thickness of the second ink layer are both 2 microns to 8 microns.  
However, the combination of Hashimoto, Liu, Krah, and Moon teaches the first ink layer (210) and the second ink layer (510) (see Moon, Figs.6 and 9); therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of the first ink layer and the thickness of the second ink layer through routine experimentation and optimization to obtain optimal or desired thickness in view of making an optical film thinner because the thickness of the first ink layer and the second ink layer is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 20: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as set forth claim 17 as above. The combination of Hashimoto, Liu, Krah, and Moon further teaches wherein, a first optical adhesive layer (41) is provided between the first flexible cover plate layer (11) and the second flexible cover plate layer (13) (see Hashimoto, Fig.6 as shown above and Fig.5); 
56) is provided on a surface of the second flexible cover plate layer (13) that faces the display panel (53) (see Hashimoto, Fig.6 as shown above); 
a boundary on a side of the first ink layer (57) that is away from the display region is flush with a boundary of the second optical adhesive layer (56) (see Hashimoto, Fig.6 as shown above).
The modification of Hashimoto is silent upon explicitly disclosing wherein a boundary on a side of the second ink layer that is away from the display region is flush with the boundary of the first optical adhesive layer. 
However, modifying the teachings of Hashimoto according to the teachings of Moon to enable a plurality of ink layers (510/210) on the upper and bottom surfaces of second flexible cover plate layer (13) to improves the quality of a display device necessarily results the boundary on a side of the second ink layer that is away from the display region is flush with the boundary of the first optical adhesive layer.
Regarding Claim 21: Hashimoto as modified teaches a flexible display apparatus (foldable image display device) as set forth claim 20 as above. The combination of Hashimoto, Liu, Krah, and Moon further teaches wherein, a shape of the first ink layer (57/210) is a ring or a strip (see Hashimoto, Fig.6 as shown above and see Moon, Figs.6 and 9), and 
a shape of the second ink layer (510) is the same as the shape of the first ink layer (210) (see Moon, Figs.6 and 9).

a size of the second ink layer in a direction perpendicular to an extension direction thereof is not greater than 20 mm.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the size of the first ink layer and size of the second ink layer (note: 20 mm dimensions very large compared with the current technology) through routine experimentation and optimization to obtain optimal or desired thickness in view of making an optical film thinner because the size of the first ink layer and size of the second ink layer is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Conclusion
26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/BITEW A DINKE/Primary Examiner, Art Unit 2896